El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Esta apelación lia sido interpuesta contra sentencia que declaró con lugar la demanda de desahucio establecida por ia parte apelada.
Muchas cuestiones han sido propuestas por -la apelante para que revoquemos la sentencia recurrida, una de las cuales es de tal naturaleza que de ser sostenida por nosotros pondría término definitivo al procedimiento de desahucio incoado. Yeámosla.
Alega la apelada en su demanda de desahucio que es dueña de una finca de dos cnerdas, que describe; que la *597apelante ocupa parte de ella, o sea nn solar de 207.40 metros cuadrados en el que se halla una casa, y que la apelante ocupa dicho solar sin título alguno, sin pagar canon o merced y sin querer desocuparlo a pesar de los requerimientos que con tal fin le han sido hechos, por lo que solicitó sentencia que ordenase el lanzamiento de la apelante. Esta se opuso a esa demanda por varios motivos, siendo uno de- ellos que ella es dueña de la casa que está enclavada en el mencionado solar sin que le pertenezca el terreno en que se halla por lo que existe un conflicto de títulos, y que no puede ser lanzada de la casa en este juicio de desahucio.
Hemos declarado repetidas veces que cuando el deman-dado alega algún título para la posesión, si esa alegación no está desnuda de toda prueba, no debe decretarse el des-ahucio, sino que las partes deben discutir en juicio ordinario cuál tiene el título legal a la finca. Del Valle v. Andréu, 11 D.P.R. 415; Mehrhof v. Rodríguez, 14 D.P.R. 67; Elsaburu v. Chaves, 15 D.P.R. 17; Torres v. Pérez, 18 D.P.R. 573; Andino v. Canales, 27 D.P.R. 281; Hernández Martinez v. Padilla, 35 D.P.R. 513.
La apelante tiene inscrita en el registro de la propiedad desde 1901 la posesión de esa casa, que construyó diez años antes. Las partes admiten y la corte inferior declaró pro-bado, que ella es dueña de la casa que está enclavada en el solar objeto del desahucio y por entender que no existe conflicto de títulos en este caso en cuanto a la tierra en que está edificada la casa dictó sentencia a favor de la apelada. No dispone más la sentencia pero la consecuencia legal de ella es que la apelante debe ser lanzada del solar si no lo desocupa en el término que concede la ley y también nece-sariamente de la casa pues de otro modo .no podría cumplirse la sentencia.
Sentado lo que precede tenemos que llegar a la conclusión de que siendo dueña la apelante de la casa que está encla-vada en el terreno de la apelada, según la sentencia, existe un conflicto de títulos entre las partes, pues aunque la casa *598es un accesorio del terreno, nuestro Código Civil reconoce al que fabrica en suelo ajeno el derecho de no ser privado de su propiedad sin la correspondiente indemnización si fabricó de buena fe, -cuestiones éstas que no pueden ser resueltas en un juicio sumario como el de desahucio.

Por lo expuesto la sentencia apelada debe ser revocada y dictarse otra declarando sin lugar la demanda, ,sm especial condena de costas.